Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 3, 2020

                                       No. 04-20-00191-CV

                                   CITY OF SAN ANTONIO,
                                          Appellant

                                                 v.

                               Arturo LOPEZ and Elizabeth Lopez,
                                          Appellees

                   From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CI01577
                       Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER

        The reporter’s record was originally due April 2, 2020, but was not filed. On April 3,
2020, the court reporter filed a notification of late record, requesting an extension of time to file
the record because she was not notified the record was necessary until she received an email
from this court on April 1, 2020. We therefore ORDER appellant to provide written proof to this
court by April 13, 2020 that the appellant has requested the court reporter to prepare the
reporter’s record, which request must designate the portions of the proceedings and the exhibits
to be included. See TEX. R. APP. P. 34.6(b)(1). The reporter’s record must be filed no later than
thirty days after the date appellant’s written proof is filed with this court. If appellant fails to
request the record is writing, the court will consider only those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).




                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of April, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court